 

 

cLEnK, u.s. m t
EASTERN DssTmcSTT '° O\° m
Bv_ RN|A

DEPva cLEHK'

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

RONALD WEAVER,

Case No.: 1:18-cv-00575-SAB (PC)

Plaintiff, `
ORDER DISCHARGING WRIT OF HABEAS

)
)
§
V- ) CORPUS AD TESTIFICANDUM AS TO INMATE
KAYLEEN POWELL, et.alu, § RONALD WEAVER, CDCR #V-99024
)
)
)

Defendants.

 

 

 

Plaintiff Ronald Weaver is appearing pro se and in forma pauperis in this civil rights action
pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on January 18, 2019. Inmate Ronald Weaver,
CDCR #V-99024 is no longer needed by the Court as a participant in these proceedings, and the Writ of

habeas corpus ad testificandum as to this inmate is H

DATE; \)‘glw

 

 

 

